Order entered February 7, 2020




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-01224-CV

                LAKEPOINTE PHARMACY #2, LLC, ET AL., Appellants

                                               V.

                       FORNEY DEERVAL, LLC, ET AL., Appellees

                      On Appeal from the 422nd Judicial District Court
                                 Kaufman County, Texas
                            Trial Court Cause No. 90632-422

                                           ORDER
       Before the Court is appellees’ February 4, 2020 motion for an extension of time to file

their brief on the merits and appellants’ response to the motion. We GRANT the motion.

Appellees shall file their brief by March 16, 2020.


                                                      /s/   ROBERT D. BURNS, III
                                                            CHIEF JUSTICE